Exhibit 10.1

     
 
  April 6, 2009 The St. Joe Company
245 Riverside Avenue

Suite 500
 
Jacksonville, Florida 32202

Attn:
  Wm. Britton Greene, President and Chief Executive Officer

Ladies and Gentlemen:

In consideration for The St. Joe Company (the “Company”) and its Board of
Directors consenting to our acquisition of additional shares of common stock, no
par value, of the Company (“Common Stock”), Fairholme Funds, Inc. and Fairholme
Capital Management, L.L.C. (collectively, “we” or “Fairholme”) agrees as
follows:

1. Fairholme agrees that, for the duration of the Standstill Period (as defined
below), without the prior written approval of a majority of the Independent
Directors (as defined below), Fairholme and its Affiliates (as defined below)
will not, and Fairholme shall cause it and its Affiliates and their respective
directors and officers (together, the “Restricted Persons”), not to, directly or
indirectly: (i) acquire or offer to acquire, seek, propose or agree to acquire,
by means of a purchase, tender or exchange offer, any merger or other business
combination, recapitalization, or restructuring or by any other means, any
material portion of the assets or properties or any material business of the
Company or any of its subsidiaries or beneficial ownership of any securities
(other than the purchase of common stock, no par value, of the Company (“Common
Stock”) to the extent permitted pursuant to Paragraph 2 of this letter
agreement), including any rights or options to acquire such ownership; (ii) seek
or propose to influence or advise (other than contacts with officers or
directors of the Company), change or control the management, the Board of
Directors, governing instruments or policies or affairs of the Company,
including, without limitation, by means of a “solicitation” of “proxies” (as
such terms are defined in Rule 14a-1 of Regulation 14A promulgated pursuant to
Section 14 of the Exchange Act, disregarding clause (iv) of Rule 14a-1(l)(2) and
including any otherwise exempt solicitation pursuant to Rule 14a-2(b)), calling
a special shareholders’ meeting or participating in or executing a stockholder
action by written consent, contacting any person (other than an officer or
director of the Company) relating to any of the matters set forth in this letter
agreement or any transaction involving the Company (other than in a transaction
in the ordinary course of business of the Company) or seeking to influence,
advise or direct the vote of any holder of voting securities of the Company
(other than an officer or director of Fairholme or its Affiliates); (iii) make
public the fact that Fairholme has made a request to amend or waive this
provision or any other provision of this letter agreement; (iv) make any public
disclosure, or take any action that could require the Company to make any public
disclosure, with respect to any of the matters set forth in this letter
agreement except to disclose the existence of this letter agreement in order to
comply with any required regulatory filings; it being understood that Fairholme
may communicate with its shareholders and account holders in the ordinary course
of business so long as such disclosures are not inconsistent with the provisions
hereof; or (v) directly or indirectly enter into any agreements or
understandings or otherwise form a group (within the meaning of Section 13(d)(3)
of the Exchange Act) with any other person, other than the Company, with respect
to any of the foregoing activities. The “Exchange Act” means the Securities
Exchange Act of 1934, as amended, or any successor statute. The term “Affiliate”
shall have the meanings set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act; provided, that for purposes hereof with
respect to Fairholme, such term shall not include any account for whom the
Restricted Persons are not required to include as beneficially owned by any
Restricted Person in accordance with Rule 13d-3 promulgated pursuant to the
Exchange Act) and that no entity shall be deemed an Affiliate of Fairholme or
any Restricted Person solely by virtue of the fact that Fairholme has a single
nominee on such entity’s board of directors. Fairholme agrees that, for the
duration of the Standstill Period, it shall cause all shares beneficially owned
by any Restricted Person and for which such person has proxy voting authority to
be present at any meeting of stockholders of the Company, either in person or by
proxy, for purposes of a quorum.

2. Fairholme agrees that, for the duration of the Standstill Period, without the
prior written approval of a majority of the Independent Directors, the
Restricted Persons will not acquire any additional shares of Common Stock or the
right or rights to acquire or vote additional voting securities of the Company
or otherwise enter into an agreement or consummate any transaction if, as a
result thereof, the Restricted Persons would have beneficial ownership equal to
or in excess of thirty percent (30%) of the outstanding Common Stock.
Notwithstanding the foregoing, the Restricted Persons may acquire additional
shares of Common Stock or the right or rights to acquire or vote additional
voting securities of the Company in the event any other person, entity or group
that is not an Affiliate of the Restricted Persons (or in the case of a group,
no Restricted Person is a member of such group) acquires thirty percent (30%) or
more of the outstanding Common Stock, in which case Fairholme and its Affiliates
shall then be permitted to acquire such number of additional shares of Common
Stock that would permit it to beneficially own an aggregate amount of Common
Stock having beneficial ownership equal to the beneficial ownership of such
unaffiliated person, entity or group at the time of such acquisition by
Fairholme.

3. Fairholme agrees that, for the duration of the Standstill Period, without the
prior written approval of a majority of the Independent Directors, the
Restricted Persons shall not enter into any short sale, purchase any put options
or otherwise enter into any transaction designed to hedge or swap the risk of
ownership of the Company’s Common Stock.

4. The Company shall furnish Fairholme with Board resolutions that would permit
Fairholme to acquire under Section 902 of the Florida Business Corporation Act
beneficial ownership, including voting rights, of more than one-fifth (but not
more than 30%) of the voting power of the outstanding shares of the Company
prior to the Threshold Date, provided that such Board resolutions will cease to
be effective on the date the Restricted Persons no longer beneficially own at
least 20% of the outstanding Common Stock for a continuous period longer than
6 months. Fairholme shall promptly, and in any event within 3 business days,
notify the Company whenever any Restricted Person becomes or ceases to be the
beneficial owner of at least 20% of the outstanding shares of Common Stock.

5. The restrictions and agreements made by Fairholme contained in Paragraphs 1
and 2 above shall also terminate upon the earliest to occur of: (i) the end of a
continuous period longer than six months during which the Restricted Persons
beneficially own in the aggregate less than 10% of the outstanding Common Stock;
(ii) the Company’s breach of any provision of this letter agreement, which
breach shall continue uncured for more than 30 days after receiving notice of
such breach from Fairholme (but any such breach hereof by the Company shall not
relieve the Company of the restrictions and agreements made by it herein);
(iii) the acquisition by any person or “group” that is not an Affiliate of
Fairholme (and no Restricted Person is a member of such group) of more than 30%
of the outstanding Common Stock or any other class of voting equity securities
of the Company; (iv) the date on which the Company shall have entered into any
merger or other business combination pursuant to which the Company or all or
substantially all of it assets or properties will be merged with or acquired by
an entity other than merger or business combination with a wholly-owned
subsidiary; (v) a majority of the members of the Board of Directors of the
Company (the “Board”) cease to be persons who either (a) were a member of the
Board on the date hereof or (b) were nominated for election or elected to the
Board with the affirmative vote of a majority of the persons who were members of
such Board at the time of such nomination or election (such members of the Board
who do not meet the criteria in subparagraph (a) or (b), “Non-Continuing
Directors”), provided, however, that in each case, no Restricted Person either
affirmatively voted for the election of any such Non-Continuing Directors or
abstained from voting in the election of any such Non-Continuing Directors and
each Restricted Person is not otherwise in violation of the terms of this
Agreement; (vi) the Company is the subject of a tender or exchange offer
commenced by any person or entity who is not an Affiliate of a Restricted Person
which, if consummated, would result in the acquisition of beneficial ownership
by such person or entity of Company securities having 30% or more than the
aggregate voting power of all then-outstanding classes and series of Company
securities and the Company shall have failed to expressly recommend to its
stockholders the rejection of such tender or exchange offer in accordance with
Rule 14e-2(a)(1) under the Exchange Act within 10 business days after such
tender or exchange offer is first published or sent or given as provided in such
Rule; or (vii) the Company (a) commences, consents to or acquiesces in, or is
otherwise subject to any bankruptcy, reorganization, debt arrangement,
dissolution, liquidation or other case or proceeding under any state or federal
bankruptcy or insolvency law, (b) applies for, consents to, or acquiesces in,
the appointment of a trustee, receiver or other custodian for the Company or
substantial part of its property, or makes a general assignment for the benefit
of creditors, under any state or federal bankruptcy or insolvency law, (c) has a
trustee, receiver, or other custodian appointed for the Company or any
substantial part of the Company’s property under any state or federal bankruptcy
or insolvency law, or (d) has a bankruptcy, reorganization, debt arrangement, or
other case or proceeding under any state or federal bankruptcy or insolvency
law, that is involuntarily commenced against or in respect of the Company and
which shall not have been dismissed within 30 days following the commencement
thereof.

6. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

7. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

8. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

9. This letter agreement, including, without limitation, the provisions of this
Paragraph 9, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of a majority of the Independent
Directors and by a separate writing signed by the Company and Fairholme
expressly so amending, modifying, terminating or waiving such agreement or any
part hereof. Any such amendment, modification, termination or waiver of this
letter agreement or any part hereof made without the prior written approval of
the Independent Directors shall be void and of no legal effect.

10. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

11. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal district court for Miami-Dade County
in the Southern District of Florida, or in the state court in Miami-Dade County
in the State of Florida, for the purposes of any action, suit or proceeding
arising out of or relating to this letter agreement. This letter agreement shall
be governed by, and construed in accordance with, the laws of the State of
Florida, without regards to its conflicts of law principles.

12. The “Standstill Period” means the period beginning on the date hereof and
ending on the second anniversary of the date hereof (the “Threshold Date”);
provided that if prior to the Threshold Date the Restricted Persons acquire
beneficial ownership equal to in excess of twenty percent (20%) of the
outstanding Common Stock, the Standstill Period will continue until and end on
the third anniversary of the date of this Agreement. The term “person” as used
in this letter agreement shall be broadly interpreted to include, without
limitation, the media and any corporation, company, group, partnership, trust,
governmental entity or individual. “Independent Directors” means, as of any date
of determination, any person who (i) was a member of the Board on the date
hereof or (ii) was nominated for election or elected to the Board with the
affirmative vote of a majority of the Independent Directors who were members of
the Board at the time of such nomination or election and who has no material
direct or indirect financial interest in or with respect to any Restricted
Person. The terms “beneficial ownership” and “beneficially owned” shall have the
meanings ascribed to such terms under Section 13(d) of the Exchange Act and the
rules and regulations of the SEC thereunder and the term “beneficially own”
shall have the corresponding definition.

Signatures to follow

Very truly yours,

Fairholme Funds, Inc.

By: /s/ Bruce Berkowitz
Name: Bruce Berkowitz
Title: President



Fairholme Capital Management, L.L.C.

By: /s/ Bruce Berkowitz
Name: Bruce Berkowitz
Title: Managing Member



Confirmed and agreed to as of the date first written above:

The St. Joe Company

By: /s/ Wm. Britton Greene
Name: Wm. Britton Greene
Title: President and Chief Executive Officer


